           Case 2:20-cv-00193-cr Document 13 Filed 03/26/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


ESTATE OF DOUGLAS KILBURN;                     )
     Plaintiffs                                )
                                               )
v.                                             )      Civil Action No. 2:20-CV-00193
                                               )
CITY OF BURLINGTON, VERMONT;                   )
Et Al;                                         )
       Defendants                              )


                                 CERTIFICATE OF SERVICE

I hereby certify that on March 26, 2021, I electronically filed with the Clerk of the Court the
following document:

                           PLAINTIFFS’ INITIAL DISCLOSURES

Using the CM/ECF system.

I caused to be served, by electronically filing, counsel for Plaintiff, an NEF registered party:

               BARBARA BLACKMAN
               76 St. Paul Street, Suite 400
               Burlington, VT 05401
               (802)-860-1500
               bblackman@lynnlawvt.com

       Dated at Brattleboro, Vermont this 26th day of March, 2021.


                                                              S/Evan Chadwick
                                                              EVAN CHADWICk
                                                              136 High Street
                                                              Brattleboro, VT 05301
                                                              (802) 257-7161
                                                              evan@chadwicklawvt.com
